Case: 17-40843      Document: 00514523823         Page: 1    Date Filed: 06/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 17-40843                           June 21, 2018
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDMUNDO LOPEZ-ESCAMILLA, also known as Mundo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:14-CR-91-15


Before DAVIS, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Edmundo Lopez-Escamilla has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Lopez-Escamilla has filed a response. He has also moved for the
appointment of substitute counsel. The record is not sufficiently developed to
allow us to make a fair evaluation of Lopez-Escamilla’s claims of ineffective


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40843      Document: 00514523823   Page: 2   Date Filed: 06/21/2018


                                 No. 17-40843

assistance of counsel; we therefore decline to consider the claims without
prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Lopez-Escamilla’s response.      We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.
      Our review reveals a clerical error in the judgment. The judgment states
that Lopez-Escamilla pleaded guilty to conspiracy to possess with intent to
manufacture and distribute cocaine.        Lopez-Escamilla pleaded guilty to
conspiracy to possess with intent to distribute cocaine; therefore, the word
“manufacture” should be deleted from the description of the nature of the
offense.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED.         See 5TH CIR. R. 42.2.   Lopez-Escamilla’s request for the
appointment of substitute counsel is DENIED. This matter is REMANDED
for the limited purpose of correcting the clerical error in the judgment.
See FED. R. CRIM. P. 36.




                                       2